Title: Minutes of the Board of Visitors of the University of Virginia, 7 April 1824
From: Jefferson, Thomas
To: 


        
          Wednesday April 7. 1824.
        
        Joseph C. Cabell attended with the members present on Monday.
        In the University of Virginia shall be instituted eight Professorships, to wit 1st. of Antient languages. 2dly. Modern languages, 3. Mathematics. 4. Natural philosophy. 5. Natural history. 6. Anatomy. and Medecine 7. Moral philosophy. 8. Law.
        In the school of Antient languages shall be taught the higher grade of the Latin and Greek languages, the Hebrew, rhetoric, belles letters, antient history and antient geography.
        In the school of Modern languages shall be taught French, Spanish, Italian, German, and the English language in it’s Anglo-Saxon form; also modern history, and modern geography.
        In the school of Mathematics shall be taught Mathematics generally including the higher branches of Numerical arithmetic, algebra, trigonometry, plane and spherical, geometry, mensuration, navigation, conic sections, fluxions or differentials, military and civil architecture.
        In the school of Natural philosophy shall be taught the laws & properties of bodies generally, including mechanics, statics hydrostatics, hydraulics, pneumatics, acoustics optics and astronomy.
        In the school of Natural history shall be taught botany, zoology, mineralogy, chemistry, geology, and rural economy.
        In the school of Anatomy and medecine shall be taught anatomy, surgery, the history of the progress and theories of medecine, physiology pathology materia medica & pharmacy.
        In the school of moral philosophy shall be taught Mental science generally including ideology, general grammar, logic, and ethics.
        In the school of Law shall be taught the Common and Statute law that of the Chancery, the laws Feudal, civil, mercatorial, maritime and of Nature and Nations; and also the principles of government & political economy.
        This arrangement however shall not be understood as forbidding occasional transpositions of a particular branch of science from one s[c]hool to another in accomodation of the particular qualifications of different professors.
        In each of these schools instruction shall be communicated by lessons or lectures, examinations and exercises, as shall be best adapted to the nature of the science, and number of the school; and exercises shall be prescribed to employ the vacant days and hours.
        
        The professors shall be permitted to occupy, rent-free, a pavilion each, with the grounds appropriated to it. They shall also recieve from the funds of the University such compensation as shall have been stipulated by the agent or fixed by the board; and from each student attending them tuition fees as herein after declared.
        The professors shall permit no waste to be committed in their tenements, and shall maintain the Internal of their pavilions, and also the windows, doors and locks external during their occupation, in as good repair & condition as they shall have recieved them.
        The collegiate duties of a professor, if discharged conscientiously, with industry & zeal, being sufficient to engross all his hours of business, he shall engage in no other pursuits of emolument unconnected with the service of the Univty. without the consent of the visitors.
        Every student shall pay to the professor whom he attends, if he attends but one, 50 D. the session of ten months and a half; if two, 30. D. each, if three or more 25. D. each, and these paiments shall be made in advance, and before his admission into the school, and they shall maintain their dormitories in the condition in which they recieve them in like manner as is required of the professors. The Proctor shall in duty attend in both cases to the observance of this requisition.
        Altho’, as before expressed, the board is in the expectation that they may be able, either immediately or at no distant period, to establish eight professorships; yet some uncertainties in the state of their funds, and other considerations, render it prudent, for the present, to establish seven only; and the school of anatomy being that which it will be most expedient to postpone, they instruct their agent accordingly to make no engagement for an Anatomical professor, or a provisional one only, subject to the future determination of the board. They deem it also expedient that professors of Law and Moral philosophy shall be taken from among the citizens of the United states.
        Considering as satisfactory the qualifications and character of George Blaettermann, of the city of London, recommended to them as professor of modern languages, the agent is authorised to engage him for that professorship, unless circumstances unknown to this board should, in his judgment, cause to decline that engagement, and to proceed to procure one who may merit more unexceptionably the approbation of the board.
        The board then proceeded to the appointment of a Professor, and Francis Walker Gilmer was appointed to be professor of law, or of Moral philosophy, at his election, to be signified to the Rector.
        The Executive committee are authorised to appoint a Collector of the arrears of subscriptions, and are required to take measures as may be necessary to effect a speedy collection.
        
        An act of the last assembly having appropriated to the University for the purchase of a library and apparatus the sum of 50,000. Dollars out of the first monies that may be recieved from the government of the United States on account of the claim of this commonwealth for advances and expenditures during the late war, having also authorised a contingent loan to that amount, by the board of public works, on the credit of the appropriation so made, and it being proper to provide for the reciept and disposal of this money, and for the negociation of the authorised loan to such extent as may be advisable, the board doth therefore resolve
        First that as soon as the money so appropriated or any part thereof, shall be paiable, it be paid to the Bursar of the University, or to his order; that so much thereof as may be required by the Executive committee, not exceeding 20,000. Dollars, be placed by him in Europe under the controul of the Agent hereby deputed to that country, to be employed in the purchase of such books and apparatus as may be deemed most useful for the commencement of the several schools in the University; and the balance of the money which may be recieved by the Bursar be deposited in bank, subject to the future orders of the board.
        Secondly, that the Executive Committee be authorised, if they deem it expedient, in anticipation of the money to be recieved from the General government, to negociate a loan with the board of public works for any sum not exceeding that hereby directed to be placed under the controul of the agent in Europe; and to pledge the monies so to be recieved from the general government for the paiment of the interest and refunding the principal of the loan; and any money so borrowed by the Executive Committee shall be placed under the controul of the agent in Europe, in lieu of that mentioned in the first resolution, and for the purpose therein specified.
        And the board adjourned without day.
        
          Th: Jefferson
          Rector
        
      